     Case 1:20-cv-01767-NONE-BAM Document 9 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    S.M.A., a Minor, by his Guardian ad Litem        Case No. 1:20-cv-01767-NONE-BAM
      CEDRIC ALFORD,
12                                                     ORDER GRANTING STIPULATION FOR
                         Plaintiffs,                   LEAVE TO FILE FIRST AMENDED
13                                                     COMPLAINT
             v.
14                                                     (Doc. 8)
      MODESTO CITY SCHOOL DISTRICT,
15    et al.,
16                       Defendants.
17

18          On March 19, 2021, the parties filed a stipulation pursuant to Federal Rule of Civil

19   Procedure 15(a) to allow for Plaintiff S.M.A., a minor, by his Guardian ad Litem Cedric Alford,

20   to file a First Amended Complaint and to extend all related deadlines, including the Scheduling

21   Conference currently set for April 21, 2021. (Doc. 8.) The parties explain that they met and

22   conferred in advance of the filing of Defendants’ Motion to Dismiss pursuant to Federal Rule of

23   Civil Procedure 12(b)(6). Defendant sent their motion to dismiss to Plaintiff. Following review

24   of the motion to dismiss, Plaintiff requested time to amend the complaint. The parties agreed that

25   Plaintiff may file a First Amended Complaint by April 20, 2021. The parties report that the time

26   for Defendants to file a responsive pleading to the First Amended Complaint would fall beyond

27   the April 21, 2021 date currently set for the Scheduling Conference. As a result, the parties also

28   request that the Scheduling Conference be continued.
                                                       1
     Case 1:20-cv-01767-NONE-BAM Document 9 Filed 03/25/21 Page 2 of 2


 1          Having considered the parties’ stipulation, and good cause appearing, the request for leave

 2   to file a First Amended Complaint and to continue the Scheduling Conference is GRANTED.

 3   Plaintiff shall file a First Amended Complaint on or before April 20, 2021. The Scheduling

 4   Conference currently set for April 21, 2021, is continued to June 16, 2021, at 9:30 AM in

 5   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least one (1) full

 6   week prior to the conference, the parties shall file a Joint Scheduling Report. The parties shall

 7   appear at the conference remotely with each party connecting either via Zoom video conference

 8   or Zoom telephone number. The parties will be provided with the Zoom ID and password by the

 9   Courtroom Deputy. The Zoom ID and password are confidential and are not to be shared.

10   Appropriate court attire required.

11
     IT IS SO ORDERED.
12

13      Dated:     March 25, 2021                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
